Case 1:19-cv-20544-JEM Document 59 Entered on FLSD Docket 10/31/2019 Page 1 of 3



                         UN ITED STA TES D ISTRIC T CO U RT FO R TH E
                              SOU TH ERN D ISTRICT OF FLO RID A
                                       M IA M IDIV ISION
                  C ase N um ber: 19-20544-C lV -M AR T IN EZ-O T A ZO -R EYE S

   LA RRY KLA Y M A N ,
         Plaintiffs,



   THO M A S J.FITTON ,
         D efendant.


    O RD ER A D O PTIN G M A G ISTR A TE JU D G E 'S RE PO R T A N D RE CO M M EN D ATIO N

                M A TTER w as referred to the Honorable A licia M . Otazo-Reyes,U nited States

   M agistrateJudge,fora1lpre-trialmatters,(ECF No.5j,includingDefendant'sM otion toDismiss
   forLack ofPersonalJurisdiction,LECF No.6J.Afteran evidentiary hearing on M ay21,2019,
   MagistrateJudge Otazo-Reyespermitted Plaintiffto conductlimitedjurisdictionaldiscovery in
   theform ofatwo-hourdeposition ofDefendant,(ECF No.241.M agistrateJudge Otazo-Reyes
   filed a Reportand Recommendation (1ûR&R''),LECF No.50q,recommending thatDefendant's
   M otion to D ism iss forLack ofPersonalJurisdiction be granted.

          Subsequently, Plaintiff filed a M otion for Reconsideration of the H onorable A licia M .

   Otazo-Reyes'Repol'
                    t and Recommendation (ttM otion for Reconsideration''), LECF No.511,
   whereinPlaintiffexpresslyitelectgedjnottofileanobjectiontotheMagistrateJudge'sReportand
   Recom m endation....''See EC F N o.51 at3 n.1.U pon M agistrate Judge O tazo-Reyes's denialof

   Plaintiff'sM otionforReconsideration,gECFNo.541,Plaintifftherebytook ituponhimselftof5le
   his objections to the R&R twenty-six (26) days after the deadline. The report and
   recommendation expressly stated,'ûFailure to timely file objections shallbarthe partiesfrom
   attacking on appealthefactualtindingscontained herein,''and iifailure to objectin accordance
   withtheprovisionsof(28U.S.C.qj636(b)(1)waivestherightto challengeon appealthedistrict
Case 1:19-cv-20544-JEM Document 59 Entered on FLSD Docket 10/31/2019 Page 2 of 3



   court'sorderbasedonunobjected-tofactualandlegalconclusionsa''SeeECFNo.50at7(internal
   quotationsandcitationsomitted).Plaintifffailstocitetoanylegalauthoritytosuppol'this albeit
   unstatedl proposition thatfiling a motion to reconsidertolls the statutory objectionsperiod.
   ThoughtheCourtfindsthatPlaintiffsobjectionsmayproperlybedisregardedforthesereasons,
   the Courtw illnonethelessaddressthem as follow s.

          AsPlaintiffconcedes,however,Plaintiff'sobjectionsmerelyrecitethesameissuesraised
   in his M otion for Reconsideration.See ECF N o.55 at 2.Specifically,Plaintiff assel'
                                                                                      ts thatthe

   corporate shield doctrine does notapply to the instantm atter and thatM agistrate Judge Otazo-

   Reyesm isapplied the law ./#.Instead,PlaintiffproffersthatM agistrate Judge Otazo-lteyes should

   have relied on K itroser v.H urt,where the Florida Suprem e Courtstated thatthe corporate shield

   doctrine does notapply çkw here an individual,nonresident defendant com m its negligent acts in

   Florida,whetheron behalfofa corporateemployerornota''85 So.3d 1084,1090 (Fla.2012).
   M agistrate Judge O tazo-Reyes's recom m endation falls squarely in line w ith thatholding.1d.at

    1089($%gAjnonresidentemployee-defendantwho worksonlyoutsideofFlorida,commitsnoacts
   in Florida,and has no personalconnection with Florida willnotbe subjectto the personal
   jurisdiction ofFlorida coul'
                              ts simply because heorshe isa corporate officeroremployee.-').
   Plaintiffhasfailed to show thatD efendantcom m itted any tortious acts negligentorintentional

   in Florida.A s such,Plaintiffhas failed to carry hisburden.See Sculptchair,lnc.v.Century .p1r/1',



   proving personaljurisdiction: ûW hen a defendant raises through affidavits, documents or
   testimonyameritoriouschallengetopersonaljurisdiction,theburdenshiftstotheplaintifftoprove
   jurisdiction byaffidavits,testimonyordocuments.-''l;JetCharterServ.,lnc.v.Koeck,907 F.2d


   1Infact,Plaintiffasserts,ç%W ithinthefoul-teen-day timeperiod,Plaintiffnow objects....''SeeECFNo.55
   at2.
Case 1:19-cv-20544-JEM Document 59 Entered on FLSD Docket 10/31/2019 Page 3 of 3



    1110,1112(1lthCir.1990).Forthissamereason,theCourtrejectsPlaintifrsfinalobjectionthat
   M agistrate Judge Otazo-Reyes did notkûfollowgjthe properstandard atthe motion to dismiss
   stage.''ECF N().55 at3.Plaintiffsim ply relies on broad allegations,controverted by D efendant's

   affidavitsand testimony,and M agistrateJudgeOtazo-Reyes'sfactualfindings.Thisisinsufficient

   toestablishthatthisCourthaspersonaljurisdictionoverDefendantFitton.
          A ccordingly,aftercarefulconsideration,itis hereby:

          O R DE RED A ND A DJUD ED that

                 United StatesMagistrateJudgeOtazo-Reyes'sReportandRecommendation,(ECF
   No.501,isAFFIRM ED and ADOPTED.
                 D efendant's M otion to D ism issfor Lack ofJurisdiction isG R AN TED ,Plaintiff's

   Com plaintis DISM ISSED ,and this case is CL O SED .

          D ON E and ORD ERED in Cham bers atM iam i,Florida,this          day ofOctober 2019.




                                                      JO SE . A RTIN EZ
                                                      17N 1  STA TES DISTR CT JU DG E

   Copiesprovided to:
   M agistrate Judge O tazo-lteyes
   A llCounselofRecord
   Larry K laym an,pro . çc
